Case 1:19-cv-00788-STV Document 21 Filed 09/30/19 USDC Colorado Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-00788-KLM

HOWARD COHAN,
                 Plaintiff,
v.

4470 PEORIA HIX, LLC,

                 Defendant.

      NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P.
                  41(a)(1)(A)(i) WITH PREJUDICE

      Plaintiff, through his undersigned counsel, voluntary dismisses this action

under Fed. R. Civ. P. 41(a)(1)(A)(i) with prejudice.

                                              Respectfully Submitted,

                                              BLACKMORE LAW PLC

                                             /s/ Gloria Y. Saad
                                         By: Gloria Y. Saad
                                             Blackmore Law PLC
                                             Attorney for Plaintiff
                                             21411 Civic Center Drive, Suite 200
                                             Southfield, MI 48076
                                             P: (248) 845-8594
                                             E: gsaad@blackmorelawplc.com
                                             P83131

Dated: September 30, 2019


                                          1
Case 1:19-cv-00788-STV Document 21 Filed 09/30/19 USDC Colorado Page 2 of 2




                        CERTIFICATE OF SERVICE

     I hereby certify that on September 30, 2019, I filed and served the foregoing

NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P. 41(a)(1)(A)(i)

WITH PREJUDICE on all ECF participants via the court’s CM/ECF system.



                                             /s/ Gloria Y. Saad
                                             Gloria Y. Saad




                                        2
